FILED
                             NOT FOR PUBLICATION                            JAN 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 07-50359

               Plaintiff - Appellee,             D.C. No. CR-05-01136-RSWL

   v.
                                                 MEMORANDUM *
 LUIS ANTONIO CAMEY-ALVARADO,
 aka Camey Rosario, Santos Balvino, Juan
 Lopez,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                     Ronald S.W. Lew, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Luis Antonio Camey-Alvarado appeals from the 120-month sentence

imposed following his guilty-plea conviction for conspiracy to possess with intent

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EG/Research
to distribute a controlled substance, in violation of 21 U.S.C. §§ 841(a)(1), 846.

We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

       Camey-Alvarado contends that the district court erred when it determined

that he was not eligible for safety-valve relief under 18 U.S.C. § 3553(f). We are

precluded from reaching the merits of this claim by the valid appeal waiver. See

United States v. Nunez, 223 F.3d 956, 958-59 (9th Cir. 2000); see also United

States v. Jacobo Castillo, 496 F.3d 947, 957 (9th Cir. 2007) (en banc).

       AFFIRMED.




EG/Research                               2                                    07-50359